Exhibit 10.24

 

  JONES LANG LASALLE   LOGO [g21216log001.jpg]   STOCK OWNERSHIP PROGRAM    
(Effective January 1, 2008)  

Jones Lang LaSalle Incorporated (the “Company”) sponsors a series of
compensation and benefit programs that can help Directors manage risk and assist
them in meeting their personal financial goals. In an effort to help increase
awareness and understanding of these programs, the Company has created this
summary of its Stock Ownership Program (“SOP”) and encourages your questions and
feedback.

PROGRAM OBJECTIVES

The SOP establishes desirable ownership guidelines for National, Regional and
International Directors in order to:

 

  •  

Align a portion of the compensation of those employees who are most responsible
for the results of the Company with the interests of shareholders.

 

  •  

Reward people who make long-term contributions to the Company and encourage
retention through long-term wealth building incentives.

 

  •  

Reinforce the “one firm” mindset by encouraging employee ownership across
business units and regions.

The following desirable minimum stock ownership guidelines have been
established:

Table 1: Stock Ownership Guidelines

 

Director Level

 

Beneficial Ownership Guideline

International Director

  Four times annual base salary

Regional Director

  Three times annual base salary

National Director

  Two times annual base salary

The Company evaluates Directors’ positions relative to these guidelines as of
the first trading day in January following the year to which the Total Award (as
defined below) relates, using the annualized base salary on that day, the stock
price on that day and the Director’s holdings of Company stock.

Directors may satisfy their ownership guideline through shares owned directly,
shares owned by a spouse or a trust, the potential gain from outstanding stock
options, and unvested or deferred restricted stock units. Although there is no
specific period of time in which covered employees should achieve the ownership
guidelines, Directors are expected to make continuous progress toward the target
and to ideally maintain the applicable level once it has been achieved.

PARTICIPATION REQUIREMENTS

To help Directors reach these ownership objectives, National, Regional and
International Directors are separately paid a portion of their incentive
compensation (“Total Award”) as a discretionary Stock Bonus (rather than as a
discretionary Cash Bonus), awarded in the form of restricted stock units (“SOP
Shares”) under the Company’s Stock Award and Incentive Plan (the “Plan”). In
addition, effective for the 2007 performance period (for Total Awards payable in
2008) the Company increases the value of SOP Shares by 20% when granted. Members
of the Global Executive Committee are not eligible for this Company “uplift”.
The number of SOP Shares to be granted as a Stock Bonus is based upon the
following criteria and the schedule provided in Table 2:



--------------------------------------------------------------------------------

(a) The employee’s Director level status as of January 1 for the year to which
the Total Award relates (or date of hire if hired during the year). Employees
who may be promoted to National Director during the year do not participate in
the SOP for the remaining portion of the year they were promoted. Similarly,
Regional Directors promoted to International Director continue to participate at
the Regional Director level for the remaining portion of the year they were
promoted and begin new participation at the International Director level for the
following year.

(b) The closing price per share of Company common stock as of the first trading
day in January of the year following the year in which the Total Award relates.
For example, the number of SOP Shares granted in January, 2008 as part of the
2007 Stock Bonus was determined based on the closing price of the Company’s
common stock as of January 2, 2008, or $71.38, while discretionary Cash Bonuses
for 2007 were paid in 2008 (at a time when the closing price per share was
between $70 and $80). With the 20% “uplift” described above, the $71.38 closing
price would have resulted in a share price of approximately $59.50 when
recalculating the number of shares granted in lieu of the Cash Bonus.

(c) The currency exchange rate in effect as of the last trading day in December
of the year to which the Total Award relates, as determined by the Company.

Table 2: Cash Bonus and Stock Bonus Levels

 

Director Level

   Percentage of Total Award
Paid as Cash Bonus     Percentage of Total Award
Separately Paid as SOP Shares  

International Director

   80 %   20 %

Regional Director

   85 %   15 %

National Director

   90 %   10 %

For example, if a Regional Director received a Total Award of $60,000, the
Director would receive a Cash Bonus of $51,000 (85% of $60,000) and a Stock
Bonus of $9,000 (15% of $60,000). The number of SOP Shares to be granted,
assuming a closing price of $71.38 per share and an exchange rate of €1.00 to
$1.50, is shown below in each of the two examples:

Example 1: Total Award paid in U.S. dollars:

 

SOP Shares  

=

  Stock Bonus ($9,000) plus 20% Company contribution (uplift is $1,800)  

=

  $ 10,800 divided by $71.38 (closing price)  

=

  151 shares

Example 2: Total Award paid in Euros:

 

SOP Shares  

=

  Stock Bonus (€ 6,000) plus 20% Company contribution (€1,200)  

=

  € 7,200 times $1.50 (exchange rate) divided by $71.38 (closing price)  

=

  151 shares

Minimum Participation Levels

Participation in the SOP requires that the minimum value of Stock Bonus to be
paid as SOP Shares be no less than US $2,000. For example, a National Director
would need to be eligible to receive a US $20,000 Total Award to qualify for SOP
Shares. For those that do not have Total Awards that meet the minimum Stock
Bonus threshold, no SOP Shares are granted and the employee receives his/her
Total Award paid in cash, with no 20% premium.

Maximum Participation Levels

The maximum amount of Stock Bonus to be paid as SOP Shares will be US $150,000.
For example, an International Director receiving a Total Award greater than US
$750,000 would have no more than US $150,000 paid as a Stock Bonus. Any Total
Award not paid as SOP Shares under this provision would be paid as a Cash Bonus.



--------------------------------------------------------------------------------

Voluntary Election to Not Participate

Employees may (but are not required to) opt out of receiving SOP Shares if they
hold shares in the Company whose value exceeds the minimum stock ownership
guidelines described in the first page of this booklet. If such an election is
made, these individuals receive their Total Award in cash at the same time all
other annual bonuses are paid, with no 20% premium.

Individuals must inform the Company of their election not to receive SOP Shares
(or SOP Units) by no later than December 31 each year. This notification must be
communicated in writing to the Regional HR Director and have supporting
documentation showing that the minimum required level of individual stock
ownership has been achieved. This election is not available in certain countries
where the availability of the election would result in immediate taxation of SOP
Shares.

Voluntary Election to Reduce SOP Shares

In order to balance the amount of stock and cash an employee may receive for
their Total Award, Directors can voluntarily reduce, by five (5) percentage
points, the amount of the Total Award he or she would receive as SOP Shares. If
this election results in a Stock Bonus of less than US$2,000, the Total Award is
paid in cash. If no notice to reduce SOP is received within the required
deadlines, the amount of SOP Shares to be awarded defaults to the standard SOP
schedule shown in Table 2 above.

VESTING OF SOP SHARES

Any SOP Shares that a Director receives will be granted as of the immediately
preceding January 1st and will vest according to the following schedule, subject
to the Director continuing to be employed by the Company as of each Vesting
Date, and the terms of the specific agreement which memorializes the terms of
the award:

 

 

•

 

50% of SOP Shares vest on the 1st July that is 18 months after the grant date;
and

 

 

•

 

50% of SOP Shares vest on the 1st July that is 30 months after the grant date.

For example, SOP Shares were granted on January 1, 2008 as part of the Total
Award for 2007 that were awarded in February 2008. Half of those SOP Shares will
vest on July 1, 2009 and the other half will vest on July 1, 2010.

DIVIDEND EQUIVALENTS; NO VOTING RIGHTS

Since a cash dividend was first announced in August 2005, employees who were
granted SOP Shares received an additional benefit in the form of a semi-annual
dividend equivalent payment. The Board of Directors may, in its discretion from
time to time, continue to grant dividend equivalents to employees who were
granted SOP Shares. Dividend equivalents are the rights to receive cash, common
stock, or other property equal in value to the amount of dividends paid with
respect to the Company’s common stock. SOP Shares do not otherwise have a legal
right to receive dividends until vested. SOP Shares do not have voting rights
until they have vested.

FORFEITURE

All SOP Shares are subject to the terms and conditions outlined in a grant
agreement and to the terms and conditions contained in the Plan. By receiving
and accepting a discretionary award of SOP Shares, all Directors accept all
terms and conditions. For example, these conditions apply for terminated
employees:

 

  •  

Voluntary Resignation or Termination for Cause – results in the immediate
forfeiture of SOP Shares that are not yet vested.



--------------------------------------------------------------------------------

  •  

Termination by Reason of Retirement – outstanding grants will continue to vest
according to their standard vesting schedule and shares of stock shall be issued
in accordance with the standard vesting schedule. For purposes of SOP Shares,
Retirement means age 65 or where any combination of age and years of service
equals 65, as long as the employee is at least 55 years old. If a specific local
legal requirement requires this employee stock program to comply with a
different definition, the local laws would prevail. In either case, the retired
employee will be required to sign a non-solicitation and non-compete agreement
at the time of retirement;

 

  •  

Termination by Reason of Death, Total and Permanent Disability, – the grant will
continue to vest according to the standard vesting schedule;

 

  •  

SOP Shares will not be forfeited, and will continue to vest on their original
schedules in the event an employee is involuntarily terminated due to a position
elimination.

TAX CONSIDERATIONS

All Cash Bonuses are subject to normal taxes and social charges, as required by
local tax laws. The tax consequences associated with the grant and payment of a
Stock Bonus as SOP Shares, as well as any anticipated dividend equivalent
payments and eventual sale of stock, are always subject to individual income tax
circumstances at the time of grant, vesting and sale. In general, the Company
anticipates that there will be no income tax obligations for an employee at the
time SOP Shares are granted. Subject to the tax laws in the countries that apply
to different employees, the vesting of SOP Shares will create a tax reporting
event based on the number of shares vesting and the closing price of the stock
the day before the vesting date. Individuals should seek advice of their
personal tax advisor to obtain specific information concerning the tax
consequences associated with participation in SOP.

HISTORIC PERFORMANCE

SOP Shares have provided a consistent means of acquiring stock ownership in the
Company, as well as the potential for increased financial returns for those who
have participated in the program since its inception. The schedule below
represents the percentage increase in value of each dollar contributed to the
SOP and the market value of Company common stock on February 12, 2008. Please
keep in mind that past performance is not an indicator, guarantee or assurance
of future performance.

Table 3: Historic Values of SOP Shares

 

Total Award

for Year

   Share Price
on Grant
Date    Adjusted
Share
Price (1)    Current
Value (2)    Potential
Return  

2003

   $ 20.89    $ 16.71    $ 73.37    339.0 %

2004

   $ 37.35    $ 29.88    $ 73.37    145.6 %

2005

   $ 52.75    $ 42.20    $ 73.37    73.9 %

2006

   $ 92.00    $ 73.60    $ 73.37    -0.3 %

2007

   $ 71.38    $ 59.48    $ 73.37    23.4 %

 

Note (1) Includes the impact of the previous 25% uplift thru 2006. For 2007, the
uplift was changed to 20%.

Note (2) Current value based on closing price as of 2/12/08.

RIGHTS AS A STOCKHOLDER

The holder of an award will have no rights as a shareholder with respect to any
shares covered by the award except as expressly contained or provided for in the
award agreement or the Plan until the vesting of the award.



--------------------------------------------------------------------------------

Disclaimer

This summary of our Stock Ownership Program is subject to the terms and
conditions of the Plan and each underlying grant agreement issued thereunder. In
the event of a conflict, the terms of the Plan or the underlying grant agreement
shall prevail. Any terms not otherwise defined in this summary shall have the
meaning provided for in the Plan or the grant agreement issued thereunder.